     6:18-cv-00011-SPS Document 33 Filed in ED/OK on 11/01/18 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

LACY NICOLE LONG,                          )
                                           )
                  Plaintiff,               )
                                           )
                        v.                 )             Case No. CIV-18-11-SPS
                                           )
75 JUNCTION CORPORATION,                   )
a domestic for profit business corporation )
doing business as 75 Junction,             )
                                           )
                  Defendant.               )

                                    JUDGMENT

      In accordance with the Opinion and Order [Docket No. 31] entered

contemporaneously herewith, JUDGMENT IS HEREBY RENDERED in favor of

Defendant 75 Junction Corporation, and against the Plaintiff Lacy Nicole Long.

      It is so ordered this 1st day of November, 2018.
